McCay, Judge.
1. Under the charge of the court the evidence of -the sheriff was entirely excluded from the consideration of the jury. This, we think, was error. We do not mean to say that a man can, by agreement, agree to any other service of a writ than that required by law. But we do say that if he does so, and others act on the agreement so that they will be damaged if it be repudiated, the party making the agreement cannot deny its legal effect. Here, if the sheriff tells the truth, the defendant deliberately misled him, and it is asked that a court shall aid that defendant to make his fraud effective. If this defense is successful, the sheriff will be liable for a false return, and that because he trusted and acted upon the plain, deliberate, and well understood, consent of the defendant to accept the service as complete. It does not meet the issue to say that the service is not such as is required by law. It is often the case that men act so as that they cannot insist on the rules of law. The law requires title to land to be passed only by writing, and yet if one, by his acts or words, induce another to buy his land as the land of a third person, it will be vain for him to plead that he did not put his pen to paper. A man shall not take advantage of his own wrong. The courts will not permit themselves to be the means of perpetrating a fraud. If this sheriff tells the truth, the act of the defendant, in insisting on a service in terms of the law, is a shameful breach of his own word, upon which the sheriff has, in good faith, acted, and it would be a gross wrong to the sheriff to permit *452its consummation. We tliink, too, that under the statements of the sheriff the defendant had fair notice of the entry. He had the best of reasons for knowing that the sheriff considered the service complete, and thal the entry would be duly made. At common law, this entry would be conclusive.
2. But under section 3340 of the Code, such an entry may be traversed if done within six months after notice of it. We think what the sheriff testifies was evidence going to show notice of the entry. Any reasonable man, after such a transaction as the sheriff testifies to, would have come to the conclusion that the entry would be made. Whether rightly made or not is immaterial, so far as this question of notice of it is concerned. Pie knew that the sheriff thought he had done all the law required. He separated from him, if the sheriff tells the truth, with a full understanding that the sheriff considered himself justified in making the entry, and that he would make it. This put him upon notice of it. A man is not allowed to shut his eyes to self-evident things. The defendant had every reason to know that under the circumstances the sheriff would make the entry. We think the jury should have been allowed to pass on both these questions. If the sheriff tells the truth, the defendant is estopped from setting up the want of regular service; and if the facts, even as testified to by the defendant, gave him good reason to think the entry would be made, then the traverse must be within six months.
Judgment reversed.